Citation Nr: 1739330	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In September 2016, the Board remanded the depression issue, as well as the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for additional development.

While the case was in remand status, in an April 2017 rating decision, the RO granted a TDIU.  Thus, as the benefit sought has been granted in full, this issue is no longer on appeal before the Board.


FINDING OF FACT

In a written statement received in July 2017, prior to a Board decision, the Veteran requested withdrawal of the appeal of the depression issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.

In a written statement received in July 2017, the Veteran indicated that he wishes to withdraw the appeal, which is the depression issue.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


